    Case: 1:19-cv-02589-CAB Doc #: 114 Filed: 06/23/21 1 of 5. PageID #: 1173




                          UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

BRYAN ANTHONY REO,                               │ Case No. 1:19-cv-02589-CAB
                                                 │
               Plaintiff,                        │ Hon. Christopher A. Boyko
                                                 │
       v.                                        │ Mag. Thomas M. Parker
                                                 │
MARTIN LINDSTEDT.,                               │
                                                 │
               Defendant.                        │
                                                 │

                  PLAINTIFF BRYAN ANTHONY REO’S MOTION
               FOR STATUS CONFERENCE FOR FINAL RESOLUTION
              OF CASE OR FOR RULINGS ON OUTSTANDING MOTIONS


       NOW COMES Bryan Anthony Reo (“Plaintiff”), Pro Se, and hereby propounds upon

Martin Lindstedt (“Defendant”) and this Honorable Court Plaintiff Bryan Anthony Reo’s Motion

for Status Conference for Final Resolution of Case or for Rulings on Outstanding Motions.

   1. On or about September 18, 2019, Plaintiff filed against Defendant Plaintiff’s Complaint,

which included Count I (Defamation), Count II (Invasion of Privacy – False Light), Count III

(Intentional Infliction of Emotional Distress), among other causes of action.

   2. On March 29, 2021, this Court adopted the Magistrate’s Alternative Recommendation and

granted Plaintiff’s motion for summary judgment. (ECF No. 92).

   3. Most pertinently this Court awarded $250,000.00 in compensatory damages and

$500,000.00 in punitive damages to Plaintiff.

   4. Plaintiff, in his partial objections to the Magistrate’s Recommendations, consented to the

dismissal of Count III of Plaintiff’s Complaint. (ECF No. 79).




                                                1
    Case: 1:19-cv-02589-CAB Doc #: 114 Filed: 06/23/21 2 of 5. PageID #: 1174




   5. Plaintiff has also formally filed a motion to dismiss Count III and Count IV of Plaintiff’s

Complaint. (ECF No. 87).

   6. There is a pending Report and Recommendation dated December 3, 2020 wherein the

Magistrate recommends dismissing Defendant Lindstedt’s “Counter-claim” against Plaintiff.

(ECF No. 80).

   7. Plaintiff has also filed a proposed judgment entry (ECF No. 96) which memorializes the

opinion and order of March 29, 2021.

   8. Plaintiff therefore respectfully notes that if the Court enters judgment to memorialize its

opinion and order of March 29, 2021, and dismisses Count III and Count IV of Plaintiff’s

Complaint [as Plaintiff has requested], and dismisses Defendant’s “Counter-Claims” then the

instant action would be fully resolved as nothing else would remain in controversy and there would

be nothing left to adjudicate.

   9. Once those matters are resolved, the entire case will be permanently resolved.

   10. Plaintiff is appreciative of the judicial resources already expended on this case and

understands the difficulty with which this case has proceeded based on the difficulties caused by

Defendant and having to deal with Defendant. Plaintiff respects the Court and the Court’s time

and only wishes to see these matters resolved expeditiously so that all those involved and

concerned may move forward.

   11. Furthermore, there is a pending case in South Dakota, 58Civ20-07 in the Circuit Court of

South Dakota for the Sixth Judicial Circuit, involving Plaintiff [as a judgment creditor] and

defendant Martin Lindstedt, the resolution of which will be influenced by the speed and time of

the resolution of this instant action. The court in South Dakota has announced that they are waiting




                                                 2
    Case: 1:19-cv-02589-CAB Doc #: 114 Filed: 06/23/21 3 of 5. PageID #: 1175




for the final resolution of all pending Reo-Lindstedt matters in Ohio before proceeding to final

resolution on the action to set aside fraudulent conveyance of real property in South Dakota.

    12. Finally, Defendant Martin Lindstedt has sued Plaintiff in United States District Court for

the Western District of Missouri [21-5029-CV-SW] on claims [of conspiracy] that are essentially

identical to the counter-claims and third-party complaint claims he has pleaded against Bryan

Anthony Reo in the various Reo cases involving Lindstedt. The final resolution of the Reo-

Lindstedt matters in the Northern District of Ohio will allow Bryan Anthony Reo to obtain

dismissal in the District of Western Missouri via Res Judicata and will conserve judicial resources

in Missouri.

    13. It is the hope of Plaintiff that the final resolution of the instant action, along with the other

Reo-Lindstedt cases that are also [ideally] close to final resolution, will close the chapter on the

Reo-Lindstedt matters in the Northern District of Ohio, allow for prompt resolution of the case

filed by Mr. Lindstedt in Missouri, and provide the court in South Dakota a path to finally resolve

a case which has now been pending in South Dakota for approximately 18 months. It is the

intention, hope, and goal of Plaintiff to be forever done with litigation involving Mr. Lindstedt.

The final resolution of this case with the rendering of formal judgment for Plaintiff will greatly

further that goal.

        WHEREFORE, Plaintiff prays that this Honorable Court will dismiss without prejudice

Count III (Intentional Infliction of Emotional Distress) and Count IV (Permanent Injunction) of

his Complaint and proceed to formally render judgment for Plaintiff. Alternatively, Plaintiff would

prayerfully request a status conference to establish a timetable and procedure for the final

resolution of this case as to the procedure for judgment being rendered and disposition of

outstanding claims.



                                                   3
    Case: 1:19-cv-02589-CAB Doc #: 114 Filed: 06/23/21 4 of 5. PageID #: 1176




                                        Respectfully submitted,

                                        REO LAW, LLC

                                        /s/ Bryan A. Reo
                                        Bryan A. Reo, Esq.
                                        P.O. Box 5100
                                        Mentor, OH 44061
                                        (Business): (216) 505-0811
                                        (Mobile): (440) 313-5893
                                        (Email): reo@reolaw.org
                                        Ohio Law License - #0097470
                                        Attorney and Plaintiff Pro Se

Dated: June 23, 2021




                                       4
    Case: 1:19-cv-02589-CAB Doc #: 114 Filed: 06/23/21 5 of 5. PageID #: 1177




                                 CERTIFICATE OF SERVICE

       I, Bryan A. Reo, affirm that I am the Plaintiff in the above-captioned civil action, and on

June 23, 2021, I electronically filed this document with the Clerk of the Court by using the Court’s

Electronic Filing System, which should send notification of said filing to all attorneys of record

who are registered to receive such electronic service for the instant civil action.



       I further certify that a true and genuine copy of the filing has been dispatched by United

States regular mail, postage prepaid to the Defendant at:

Martin Lindstedt
338 Rabbit Track Road
Granby, Missouri 64844

                                                   /s/ Bryan A. Reo
                                                   Bryan A. Reo, Esq.
                                                   P.O. Box 5100
                                                   Mentor, OH 44061
                                                   (Business): (216) 505-0811
                                                   (Mobile): (440) 313-5893
                                                   (Email): reo@reolaw.org
                                                   Ohio Law License - #0097470
                                                   Attorney and Plaintiff Pro Se

Dated: June 23, 2021




                                                  5
